ORDER
Considering the Petition for Transfer From Disability Inactive Status to Active Status, and for Readmission to Membership in the Louisiana State Bar Association and the Practice of Law in the State of Louisiana filed by respondent, Melvin Brown, and the response thereto filed by the Office of Disciplinary Counsel,
IT IS HEREBY ORDERED that this matter be remanded to the Disciplinary Board, which shall appoint a hearing committee to take evidence and report to this court whether respondent should be reinstated to the practice of law in Louisiana. At the hearing, respondent shall present evidence sufficient to prove by clear and convincing evidence that (1) his disability has been removed, (2) he is presently competent and learned in the law, and (3) he meets each of the criteria for reinstatement set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel shall participate in the hearing and provide such information, evidence, and recommendations to the hearing committee as may be appropriate.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana